DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-10
The following claim(s) is/are amended: 1
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-10 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 4/4/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a fundamental business practice without significantly more. The claim(s) recite(s) “creating one or more roles in [a] management system…”, “relating one role-nature instant messaging account to the one role of the one or more roles…”, and “using one or more role-nature instant messaging accounts related to the one or more roles.” Creating one or more roles and relating one role-nature instant messaging account to the one or more roles according to the work content of the one role of the one or more roles in the management system is a method of organizing human activity. But-for the instant messaging account the limitations perform a fundamental business practice of conceptualizing a job role. This judicial exception is not integrated into a practical application because the claims merely perform the ineligible subject matter in a particular field, namely the instant messenger of a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Applicant admits that role-based access control is conventional and (see Spec, para. 2) and because Applicant admits instant messenger use in computers is conventional (see Spec, para. 12). Further, the invention purports to improve the ineligible subject matter, not the technology. Specifically, the invention does not solve and does not even intend to solve a technical problem: The specification appears to take it as a given that (a) roles can be defined, (b) users can be mapped to roles and (c) roles provide access to resources (see, e.g., Spec, paras. 12-16). Applicant asserts to improve (Spec, para. 16) the conceptualization of a job role. For example, an employee hired to sales for a given account QQ should be conceptualized as a role as “salesperson” and “related to ‘QQ’ account” so that when the employee transfers out of sales but still works on QQ the “salesperson” role can be deleted while the “related to ‘QQ’ account” remains. This does not improve a computer, which still functions based upon defining roles, mapping them to users, and providing access based on the roles. Rather it improves the functioning of the business by reconceptualizing the role of the employee (in this case from function-dependent to customer-dependent).
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “wherein one role of the one or more roles is configured to be related to a user only” it is unclear what “related to a user only” means. Examiner believes Applicant means “a single user,” as it would be impossible to have a role “related to a user only” when the role is one of “one or more roles” (which is a relationship to other roles, which is not a user only) that are together being used “in a management system” (which is a relationship to a system, which is not a user only). Similar claim terms have the same problem (e.g. “the one role-nature instant messaging account is configured to be related to the one role of the one or more roles only” etc)
Claims not specifically mentioned are rejected by virtue of their dependency.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US Pub. 2004/0107249) in view of Wu (US Pub. 2016/0381035).
With respect to Claim 1, Moser teaches a method for managing an instant messaging account in a management system, comprising: creating one or more roles in the management system, (paras. 23-24; employee portal may have roles associated with it, which define information that may be accessed by the role. Para. 31; template workset defines roles of users.)
wherein each role of the one or more roles is independent which is not a group or a class, and during a same period, wherein one role of the one or more roles is configured to be related to a user only, (para. 23; CEO. Para. 24; owner, project leader. Para. 22; information presented may be particular to user. para. 23; roles that define worksets that are presented to a particular class of users. Examiner asserts that one of ordinary skill, in at least some embodiments, would construe CEO, owner and project leader as individuals. Regardless, the reference demonstrates that different tasks within an organization require access to different resources, and therefore it would have been obvious to one of ordinary skill, prior to the effective filing date, to define roles independently in order to completely customize the information presented to an employee. Routine optimization is obvious, see MPEP 2144.05(II).)
and the user is configured to be related to the one role or more roles; (paras. 23-24, 39-40; assignment of roles to a user)
relating one role-nature instant messaging account (A role-nature instant messaging account will be taught later. para. 28, 36-38; message window. Messaging includes instant messaging.)
to the one role of the one or more roles (paras. 22-28, 34, 36-38; information provided by the portal is role based and includes messages. Collaborations such as instant messaging may be role-dependent.)
according to work content of the one role of the one or more roles in the management system, (para. 40; roles are related to work of the role, such as a technical marketer being able to comment on a design but being unable to change it.)
wherein during the same period, the one role-nature instant messaging account is configured to be related to the one role of the one or more roles only, while the one role of the one or more roles is configured to be related to the one role-nature instant messaging account only; and (para. 23; CEO. Para. 24; owner, project leader. Para. 22; information presented may be particular to user. para. 23; roles that define worksets that are presented to a particular class of users. Examiner asserts that one of ordinary skill, in at least some embodiments, would construe CEO, owner and project leader as individuals. Regardless, the reference demonstrates that different tasks within an organization require access to different resources, and therefore it would have been obvious to one of ordinary skill, prior to the effective filing date, to define roles independently in order to completely customize the information presented to an employee. Routine optimization is obvious, see MPEP 2144.05(II).)
But Moser does not explicitly teach a role-nature instant messaging account.
Wu, however, does teach a role-nature instant messaging account; using one or more role-nature instant messaging accounts related to the one or more roles related to the user as one or more role-nature instant messaging accounts of the user or an employee corresponding to the user. (para. 63-64; server updates messaging based upon role change, which is a role-nature instant messaging account. The user’s use of the instant messenger before and after the role change is a use of the account as a role-nature instant messaging account of the user.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Moser with the role-nature instant messaging account in order to allow for cohesive communication as people are taken off or put on projects.

With respect to Claim 2, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Wu also teaches wherein after the one role-nature instant messaging account is configured to be related to the one role of the one or more roles, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced; or after the one role-nature instant messaging account is configured to be related to the one role of the one or more roles and the one role-nature instant messaging account is put into use, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced. (para. 63-64; an employee leaves the company but the instant messaging group maintains the account.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Wu also teaches wherein when the one role-nature instant messaging account of the one role of the one or more roles needs to be replaced, a relation of the one role of the one or more roles to an original role-nature instant messaging account is configured to be canceled, (para. 63-64; an employee changes from group 1 to group 2 and the server updates the instant messaging group, which is cancelling a relation between the role-nature IM account and the role.)
The same motivation to combine as the independent claim applies here.
And Moser also teaches and the one role of the one or more roles is configured to be related to a new role-nature instant messaging account. (paras. 42-43; role is assigned to collaboration area.)

With respect to Claim 4, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Moser also teaches further comprising: selecting one or more roles as supervising roles, and setting one or more supervised roles for each supervising role, so that a user related to a supervising role or an employee corresponding to the user is configured to operate role-nature instant messaging accounts related to the one or more supervised roles corresponding to the supervising role, wherein said operation comprises viewing communication content. (para. 31, 36-38; Template definition provides for a plurality of roles. Project lead role is provided full access to all the content)

With respect to Claim 5, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Moser also teaches further comprising: relating an individual-nature instant messaging account to the user or the employee corresponding to the user, wherein during the same period, the user or the employee corresponding to the user can only be related to one individual- nature instant messaging account, while one individual-nature instant messaging account can only be related to the user or related to the employee corresponding to the user. (paras. 22-28, 34, 36-38; information provided by the portal is role based and includes messages for the user.)

With respect to Claim 6, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches wherein after the individual-nature instant messaging account is configured to be related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user or related to the employee corresponding to the user cannot be replaced; or after an individual-nature instant messaging account is configured to be related to the user or the employee corresponding to the user and the individual-nature instant messaging account is put into use, the individual-nature instant messaging account related to the user or related to the employee corresponding to the user cannot be replaced. (For cannot be replaced, see Wu below. para. 23; portal is role-based. Para. 28; message view.)
And Wu also teaches the individual-nature instant messaging account related to the user or related to the employee corresponding to the user cannot be replaced (para. 64; deletion of the employee from the group contacts after leaving the company.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches wherein when the individual-nature instant messaging account is related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user is used as the individual-nature instant messaging account of the user or the employee corresponding to the user. (paras. 22-28, 34, 36-38; information provided by the portal is role based and includes messages for the user.)

With respect to Claim 8, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches wherein when the individual-nature instant messaging account is configured to be related to the employee, the individual-nature instant messaging account related to the employee is used as the individual-nature instant messaging account of the user corresponding to said employee. (paras. 22-28; employee portal is role based and includes messaging.)

With respect to Claim 9, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches further comprising: selecting one or more roles as supervising roles, and setting one or more supervised roles for each supervising role wherein: a user related to a supervising role or an employee corresponding to the user is configured to operate individual-nature instant messaging accounts of a user related to one or more supervised roles corresponding to the supervising role; or a user related to the supervising role or an employee corresponding to the user is configured to operate individual-nature instant messaging accounts of an employee corresponding to a user related to the one or more supervised roles corresponding to the supervising role. (para. 31, 36-38; Template definition provides for a plurality of roles. Project lead role is provided full access to all the content)

With respect to Claim 10, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Moser also teaches wherein said role-nature instant messaging account is an account of an instant messaging application in the system or an account of instant messaging software provided by a third party. (paras. 22-28; system portal includes messaging, which is a messaging application in the system.)


Remarks
The undersigned takes over prosecution of this application following Examiner Solomon leaving the Office and is now the Examiner of record for this application.
Applicant argues at Remarks, pgs. 6-11 that para. 24 conceptualizes that multiple users can be assigned to a role, and that therefore Moser posits one-to-one, one-to-multiple and multiple-to-one roles. Applicant argues that the present claim requires “each role of the one or more roles is independent which is not a group or class, and during a same period, wherein one role of the one or more roles is configured to be related to a user only, and the user is configured to be related to the one role [of the one or more roles].”
Examiner initially takes issue with the language “related to a user only” which does not mean the same thing a one role being configured to be related to a single user, which Examiner takes as the intended meaning based on the argument. Because the claim language as written inherently conflicts with other claim language (which expresses relationships between roles and therefore the roles cannot be “related to a user only”) Examiner makes a 112b rejection.
With respect to the intended scope and the argument put forth, there are two problems with it. First, Applicant seems to think that a system that posits 1:1, Many:1 and 1:Many does not anticipate “related to a user only.” That is incorrect. In some embodiments (namely, the embodiments where the user/role is 1:1) they will anticipate the system. Nothing in Moser requires the Many:1 and 1:Many mappings be used in all cases. Consequently, the use of the Moser system will naturally result in at least some embodiments that only employ the 1:1 relationship, which would be anticipatory. It is true, given the breadth of the Moser system, that many embodiments of Moser will not anticipate the claims because they will include Many:1 and 1:Many mappings, but that is irrelevant, as the reference is not required to be coextensive with the claim. A single embodiment within the instant claim scope that is disclosed by the prior art renders the claim anticipated.
More importantly, of course, is that the rejection is not an anticipation rejection. Applicant appears to agree that Moser discloses at least one 1:1 role with respect to the CEO. That renders a system that only uses that level of granularity obvious. In other words, while one of skill would recognize that Moser teaches a non-fungible role like CEO, and other fungible roles (e.g. the “class” of patent attorneys (para. 40)), one of skill would have recognized that they could specifically tailor each user in the class to be non-fungible just as the CEO was. Examiner largely agrees with Applicant’s Remarks, pg. 10 discussion that there may be, e.g., “8 administrator users” in a Moser system applied to a large corporation, but one of skill would have also recognized that if the Moser system was applied to a small business, there may be only 3-4 people that all have unique jobs and therefore unique roles, and one of skill would have also recognized that even if people had the same jobs, there would be value in assigning them different roles because they are working on different projects and roles control information access. Consequently, even if there were “8 administrator users” one of skill would have recognized that one might be justified in creating 8 different administrator-type roles depending on whether the administrators had specialized functions within the corporation.
While Examiner disagrees with the implication of his predecessors previous argument – that the examiner did not cite para. 24 and therefore para. 24 can be ignored as part of the system – the previous Examiner was ultimately correct that in this situation para. 24 does not render the claims patentable. Merely because para. 24 discloses a “class” of roles does not render the claim nonobvious. At best, it would render it non-anticipatory. But the “class” is not essential to the functioning of the system, and generally the omission of a feature and its function is obvious if the function is not desired (see MPEP 2144.04) Similarly, routine optimization is obvious, and one of skill would have been motivated to tailor roles specifically for users rather than a class of users because no two users do the exact same work, and the art recognized that different roles required different information. For Applicant to prevail on this argument against an obviousness rejection, one of skill would have had to read the “class” functionality as necessary to the functioning of the system such that a system of only 1:1 relationships would not work. Moser does not create that impression.
Applicant does not argue, and Examiner does not believe, that after reading that a role can be made for the owner or the CEO that one of ordinary skill would find it non-obvious to create a system with a role specific to each user. The argument is unpersuasive.
Examiner supplements the record as this is Examiner’s first action on the claims. Examiner finds no interview for the instant application but as a matter of course invites Applicant to discuss the invention whenever Examiner joins an examination-in-progress.
For the aforementioned reasons Examiner finds no error in an obviousness rejection based on Moser/Wu and therefore to compact prosecution keeps the same art.
Examiner makes a 101 rejection to all claims. The specification and the instant argument both emphasize that when personnel are shuffled in an organization the information available may not perfectly track – both in terms of extra information going to someone no longer in that role and the new person in the role not having access to all the information necessary for it. In solving this problem the claims do not improve a computer – even Applicant appears to admit that in at least some cases the prior art employed unique roles for at least some employees. Rather the invention is that all employees should be treated as nonfungible roles. By treating each employee uniquely a first marketing employee that leaves a business team can be denied information while a second marketing employee can be granted the information to take over the first employee’s job. That shift in thinking as to the granularity of roles may or mat not be obvious, but it isn’t improving a computer to do so. Rather it is improving the business practice.
Examiner notes for the record that the fact that Examiner finds Claim 2 and Claim 3 obvious and ineligible by themselves does not necessarily mean that Examiner would find Claims 1, 2, and 3 together to be obvious and ineligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449